Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Mr. Cutaia on 09-23-21.

The application has been amended as follows: 

1. (Currently Amended) A device for terahertz signal generation, comprising: 
a plurality of oscillators arranged in a two-dimensional array, each oscillator having an input, an antenna line, and an output, and wherein each oscillator has a fundamental frequency that is substantially the same as the other oscillators; 
a plurality of antennae, each antenna being connected to the antenna line of a corresponding oscillator of the plurality of oscillators; 
a plurality of unidirectional phase shifters, each phase shifter connected between adjacent oscillators of the plurality of oscillators from the output of an oscillator to the input of an adjacent oscillator; 
wherein each oscillator is connected to each adjacent oscillator in the array by at least one phase shifter, the input of each oscillator being connected to an equivalent number of phase shifters as the corresponding output, and the input of each oscillator being connected to an equivalent number of phase shifters as each input of the other oscillators of the plurality of oscillators; and 
 to steer a signal generated by the array.
2. (Original) The device of claim 1, wherein each oscillator is a cross-coupled pair of transistors.
3. (Original) The device of claim 2, wherein the coupled pair includes a first transistor and a second transistor, and wherein: 
a first transmission line connects a gate of the first transistor to a drain of the second transistor; 
a second transmission line connects a gate of the second transistor to a drain; and 
a third transmission line connects the drain of the first transistor to the drain of the second transistor.
4. (Original) The device of claim 1, wherein each phase shifter comprises a transmission line having a first end connected to the output of an oscillator and a second end connected to the input of an oscillator, and wherein the first end is impedance-matched to the connected oscillator.
5. (Cancelled)
6. (Previously Presented) The device of claim 1, wherein each phase-shifter is a resonator.
7. (Previously Presented) The device of claim 6, wherein a center frequency of each resonator is tuned to the fundamental frequency of the oscillators.
8. (Previously Presented) The device of claim 1, wherein the phase shifters are tuned to maximize a voltage swing and an outgoing coupled energy.
9. (Original) The device of claim 1, wherein the antenna is tuned to a fourth harmonic of the fundamental frequency.
10. (Original) The device of claim 1, wherein the antenna is a patch antenna.
11. (Currently Amended) A method for generating a steerable terahertz signal, comprising: 
providing an array of oscillators, each oscillator connected to an antenna, wherein each oscillator is unidirectionally connected to each adjacent oscillator of the array by at least one phase shifter, an input of each oscillator being connected to an equivalent number of phase shifters as a corresponding output of such oscillator, and the input of each oscillator being connected to an equivalent number of phase shifters as each input of the other oscillators of the plurality of oscillators
generating a terahertz signal having a fundamental frequency using the array; and 
varying a phase shift of one or more of the phase shifters to vary the fundamental frequency and steer the signal generated by the array.
12. (Original) The method of claim 11, wherein the step of generating the terahertz signal having a fundamental frequency comprises the sub-step of providing a phase shift in each of the phase shifters to lock each oscillator to the fundamental frequency.
13. (Original) The method of claim 11, wherein the fundamental frequency of the signal is varied by equally varying the phase shift of the phase shifters.
14. (Original) The method of claim 11, wherein the signal is steered by differentially varying the phase shifts of at least a subset of the phase shifters.
15. (Currently Amended) A device for terahertz signal generation, comprising: 
a plurality of oscillators arranged in a two-dimensional array, each oscillator having an input, an antenna line, and an output, and wherein each oscillator has a fundamental frequency that is substantially the same as the other oscillators; 
a plurality of antennae, each antenna being connected to the antenna line of a corresponding oscillator of the plurality of oscillators; and 
a plurality of unidirectional phase shifters, each phase shifter connected between adjacent oscillators of the plurality of oscillators from the output of an oscillator to the input of an adjacent oscillator, and wherein each phase-shifter is a resonator, wherein a signal generated by the array is steerable by varying a phase shift of one or more phase shifters of the plurality of phase shifters; 
wherein each oscillator is connected to each adjacent oscillator in the array by at least one phase shifter, the input of each oscillator being connected to an equivalent number of phase shifters as the corresponding output, and the input of each oscillator being connected to an equivalent number of phase shifters as each input of the other oscillators of the plurality of oscillators.
16. (Previously Presented) The device of claim 15, wherein each oscillator is a cross-coupled pair of transistors.
17. (Previously Presented) The device of claim 16, wherein the coupled pair includes a first transistor and a second transistor, and wherein: 

a second transmission line connects a gate of the second transistor to a drain; and 
a third transmission line connects the drain of the first transistor to the drain of the second transistor.
18. (Previously Presented) The device of claim 15, wherein each phase shifter comprises a transmission line having a first end connected to the output of an oscillator and a second end connected to the input of an oscillator, and wherein the first end is impedance-matched to the connected oscillator.
19. (Previously Presented) The device of claim 15, wherein each phase-shifter comprises a plurality of varactors configured to vary the phase shift according to a varying capacitance of the varactors.
20. (Previously Presented) The device of claim 15, wherein a center frequency of each resonator is tuned to the fundamental frequency of the oscillators.
21. (Previously Presented) The device of claim 15, wherein the phase shifters are tuned to maximize a voltage swing and an outgoing coupled energy.
22. (Previously Presented) The device of claim 15, wherein the antenna is tuned to a fourth harmonic of the fundamental frequency.
[AltContent: textbox (321550115v1 018617.0120221550115v1 018617.01202)]23. (Previously Presented) The device of claim 15, wherein the antenna is a patch antenna.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner and applicants’ representative agreed to the above changes to further define over the references(used in the 103 rejection) of record with regards the independent claims being consistent with steering the signal…as in claims 1,11, and in claim 15, in addition to  defining the configuration of the array for the oscillator(s) and phase shifter(s) in claim 11. The terminal disclaimer has been approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849